

Exhibit 10.6
FIFTEENTH OMNIBUS AMENDMENT
(Apple Ridge Funding LLC)




        THIS Fifteenth Omnibus Amendment (this “Amendment”) is entered into this
5th day of August, 2020 for the purpose of making amendments to the documents
described in this Amendment.


        WHEREAS, this Amendment is among (i) Cartus Corporation, a Delaware
corporation (“Cartus”), (ii) Cartus Financial Corporation, a Delaware
corporation (“CFC”), (iii) Apple Ridge Services Corporation, a Delaware
corporation (“ARSC”), (iv) Apple Ridge Funding LLC, a limited liability company
organized under the laws of the State of Delaware (the “Issuer”), (v) Realogy
Group LLC (f/k/a Realogy Corporation), a Delaware limited liability company
(“Realogy”), (vi) U.S. Bank National Association, a national banking association
(“U.S. Bank”), as indenture trustee (the “Indenture Trustee”), paying agent,
authentication agent, and transfer agent and registrar, (vii) the Managing
Agents party to the Note Purchase Agreement defined below and (viii) Crédit
Agricole Corporate and Investment Bank (“CA-CIB”), as Administrative Agent and
Lead Arranger (the “Administrative Agent”).


        WHEREAS, this Amendment relates to the following documents (as such
documents have previously been amended):


         (i) Purchase Agreement, dated as of April 25, 2000 (the “Purchase
Agreement”), by and between Cartus and CFC;


         (ii) Transfer and Servicing Agreement, dated as of April 25, 2000 (the
“Transfer and Servicing Agreement”), by and among ARSC, as transferor, Cartus,
as originator and servicer, CFC, as originator, the Issuer, as transferee, and
the Indenture Trustee;


         (iii) Receivables Purchase Agreement, dated as of April 25, 2000 (the
“Receivables Purchase Agreement”), by and between CFC and ARSC;


         (iv) Master Indenture, dated as of April 25, 2000 (the “Master
Indenture”), by and between the Issuer and U.S. Bank, as indenture trustee,
paying agent, authentication agent and transfer agent and registrar;


          (v)  Series 2011-1 Indenture Supplement dated as of December 16, 2011
(the “Indenture Supplement”; and the Master Indenture as supplemented by the
Indenture Supplement, the “Indenture”) by and between the Issuer and U.S. Bank,
as indenture trustee, paying agent, authentication agent and transfer agent and
registrar; and


         (vi) Note Purchase Agreement, dated as of December 14, 2011 (the “Note
Purchase Agreement”), among the Issuer, Cartus, as Servicer, the financial







--------------------------------------------------------------------------------



institutions and commercial paper conduits party thereto and the Administrative
Agent, relating to the Series 2011-1 Secured Variable Funding Notes.
         
        WHEREAS, the Purchase Agreement, the Transfer and Servicing Agreement,
the Receivables Purchase Agreement, the Master Indenture, the Indenture
Supplement and the Note Purchase Agreement are collectively referred to in this
Amendment as the “Affected Documents”; and


        WHEREAS, terms used in this Amendment and not defined herein shall have
the meanings assigned to such terms in the Master Indenture, and, if not defined
therein, as defined in the Indenture Supplement:


        NOW, THEREFORE, the parties hereto hereby recognize and agree:


1. Amendments to Indenture Supplement. Effective as of the date hereof, the
Indenture Supplement is hereby amended as follows:


(a) Section 2.01 of the Indenture Supplement is hereby amended to add the
following new definitions in the appropriate alphabetical order:
“Series Interim Deficiency” shall occur, on any date of determination, (i) if a
Leverage Ratio Trigger Event has occurred and is continuing, if and to the
extent the Series 2011-1 Interim Allocated Adjusted Aggregate Receivable Balance
as of such date is less than the Series 2011-1 Interim Required Asset Amount as
of such date and (ii) otherwise, if and to the extent (a) the sum of (x) the
Series 2011-1 Interim Allocated Adjusted Aggregate Receivable Balance as of such
date plus (y) 50% of the Overconcentration Amount as of such date is less than
(b) the Series 2011-1 Interim Required Asset Amount as of such date.
“Series 2011-1 Interim Adjusted Aggregate Receivable Balance” shall mean, as of
any date of determination, the excess of (a) the Aggregate Receivable Balance on
such date over (b) the Aggregate Adjustment Amount (calculated using the
Overconcentration Amount on such date, but for all other inputs as of the end of
the prior Monthly Period).
“Series 2011-1 Interim Allocated Adjusted Aggregate Receivable Balance” shall
mean, as of any date of determination, the lower of (a) the Series 2011-1
Interim Required Asset Amount and (b) the product of (i) the Series 2011-1
Interim Adjusted Aggregate Receivable Balance multiplied by (ii) the percentage
equivalent of a fraction, the numerator of which is the Series 2011-1 Interim
Required Asset Amount and the denominator of which is the sum of (x) the Series
2011-1 Interim Required Asset Amount plus (y) the aggregate of the Required
Asset Amounts with
2

--------------------------------------------------------------------------------



respect to each other Series of Notes as of the end of the prior Monthly Period.
“Series 2011-1 Interim Required Asset Amount” shall mean, as of any date of
determination, an amount equal to the sum of (a) the Series Outstanding Amount
on such date plus (b) the Required Overcollateralization Amount as of the end of
the prior Monthly Period.
(b)  The definition of “Leverage Ratio Trigger Event” set forth in Section 2.01
of the Indenture Supplement is hereby amended and restated in its entirety to
read as follows:
“Leverage Ratio Trigger Event” shall mean an event that occurs on any day if the
Leverage Ratio (as reported on any financial statements of Realogy delivered by
the Issuer on such date pursuant to Section 5.01(c) of the Note Purchase
Agreement) exceeds 4.50:1.00.
(c) Section 4.01 of the Indenture Supplement is hereby amended to add the
following new clause (e) thereto immediately after the end of clause (d):
“(e) If a Series Interim Deficiency has occurred and is continuing, the Issuer
shall deposit into the Series 2011-1 Principal Subaccount, on or prior to the
first Business Day of the Monthly Period following the Monthly Period in which
such Series Interim Deficiency occurred, an amount necessary to eliminate such
Series Interim Deficiency.”
(d)  Section 4.03 of the Indenture Supplement is hereby amended and restated in
its entirety as follows:
“Section 4.03. Determination of Principal Distribution. On any Distribution
Date, any Decrease Date and the first Business Day of any Monthly Period
following a Monthly Period in which a Series Interim Deficiency occurred, (i)
during the Revolving Period, if there are funds on deposit in the Series 2011-1
Principal Subaccount, and (ii) during the Amortization Period, the Trustee shall
distribute from the Series 2011-1 Principal Subaccount, for application to
reduce the Series Outstanding Amount, an amount of principal (the “Monthly
Principal”), equal to the lesser of (a) the amount on deposit in the Series
2011-1 Principal Subaccount and (b) the Series Outstanding Amount. All Monthly
Principal and the amount of all Decreases shall be paid to the Purchaser Groups
ratably in accordance with their Pro Rata Shares as set forth in the Note
Purchase Agreement.”
(e) Section 6.01 of the Indenture Supplement is hereby amended to amend and
restate clause (x) to read as follows:
3

--------------------------------------------------------------------------------



“(x) a Series Interim Deficiency, which Series Interim Deficiency continues
beyond the first Business Day of the Monthly Period following the Monthly Period
in which such Series Interim Deficiency occurred;”
(f) Section 6.01 of the Indenture Supplement is hereby amended to amend and
restate the paragraph immediately following clause (x) to read as follows:
“then, (i) in the case of any event described in clauses (a) through (g), (i),
(n), (o), (p), (r), (s) or (t), an “Amortization Event” will be deemed to have
occurred only if, after the applicable grace period, if any, set forth in such
clauses, either the Indenture Trustee (at the direction of the Required Managing
Agents) or the Required Managing Agents, in each case by notice then given in
writing to the Issuer and the Servicer (and to the Indenture Trustee if given by
the Required Managing Agents) declare that an Amortization Event has occurred as
of the date of such notice, (ii) in the case of any event described in clause
(h), (j), (k), (l), (m), (q) or (x), an Amortization Event will occur at the
close of business on the fifth (5th) Business Day following the actual knowledge
of the Issuer or the Servicer of such event without any notice or other action
on the part of the Indenture Trustee or any Series 2011-1 Noteholder unless
prior to that time the Required Managing Agents by notice then given in writing
to the Issuer, the Servicer and the Indenture Trustee declare that an
Amortization Event will not result from the occurrence of such event, and (iii)
in the case of any event described in clause (u), (v) or (w), an Amortization
Event shall occur immediately upon the occurrence of such event without any
notice or other action on the part of the Indenture Trustee or any Series 2011-1
Noteholder.”
(g) Section 6.01 of the Indenture Supplement is hereby amended to amend and
restate clauses (l) through (n) to read as follows:
        “(l) the Average Days in Inventory for Homes other than Appraised Value
Homes (other than Excluded Homes) equals or exceeds fifty-five (55) days for any
Monthly Period; or
        (m) the average of the Average Days in Inventory for Homes other than
Appraised Value Homes (other than Excluded Homes) for any Monthly Period and for
the immediately preceding five (5) Monthly Periods equals or exceeds thirty-five
(35) days; or
(n) the Default Ratio for any Monthly Period exceeds 3.50%, or the Three Month
Average Default Ratio for any Monthly Period exceeds 2.50%; or”
4

--------------------------------------------------------------------------------



(h) Section 5.05 of the Indenture Supplement is hereby amended to amend and
restate clause (a) to read as follows:
“(a) On each Distribution Date, the Paying Agent shall make available to the
Series 2011-1 Noteholders a statement (the “Receivables Activity Report”)
substantially in the form of Exhibit C prepared by the Servicer and delivered to
the Paying Agent. The Paying Agent shall have no liability for the Servicer’s
failure to provide such statement to it. Nine Business Days after each
Distribution Date (beginning with the September 2020 Distribution Date), the
Paying Agent shall make available to the Series 2011-1 Noteholders an Interim
Report prepared by the Servicer and delivered to the Paying Agent. The Paying
Agent shall have no liability for the Servicer’s failure to provide such Interim
Report to it.”
2. Amendments to Transfer and Servicing Agreement. Effective as of the date
hereof, the Transfer and Servicing Agreement is hereby amended as follows:
(a) Section 1.01 of the Transfer and Servicing Agreement is hereby amended to
add the following new definition in the appropriate alphabetical order:
“Series Interim Deficiency” shall mean, with respect to any Series of Notes, the
amount specified as the “Series Interim Deficiency” in the related Indenture
Supplement.
(b) Section 3.07 of the Transfer and Servicing Agreement is hereby amended to
add the following new clause (d) thereto immediately after the end of clause
(c):
        “(d) No later than seven Business Days after each Distribution Date
(beginning with the September 2020 Distribution Date) with respect to any
Outstanding Series, the Servicer shall prepare and deliver to Cartus, CFC, the
Transferor, the Issuer, the Indenture Trustee, each Rating Agency and each
Series Enhancer a report with respect to the first fifteen days of the Monthly
Period in which such report is required to be delivered and such Outstanding
Series of Notes, in substantially the same form as a Receivables Activity Report
or in such other form as is reasonably acceptable to the Issuer (each such
report, an “Interim Report”). Such Interim Report shall include (i) a
certification that, to the best of the Servicer’s knowledge, no Unmatured
Servicer Default or Servicer Default has occurred and is continuing, (ii) a
listing of all new Pool Relocation Management Agreements as identified pursuant
to Section 2.1(a) of the Purchase Agreement and (iii) a calculation of the
Series Interim Deficiency, if any.”
(c) Section 9.01 of the Transfer and Servicing Agreement is hereby amended to
amend and restate clause (a) thereof in its entirety to read as follows:
5

--------------------------------------------------------------------------------



        “(a) any failure on the part of the Servicer to deliver the Receivables
Activity Reports required under Section 3.07(c) or the Interim Report required
under Section 3.07(d), to make any payment, transfer or deposit, or to give
instructions or to give notice to the Issuer or the Indenture Trustee to make
such payment, transfer or deposit on or before the date occurring five Business
Days after the date such payment, transfer or deposit or such instruction or
notice is required to be made or given, as the case may be, under the terms of
this Agreement;”
(d) Section 9.01 of the Transfer and Servicing Agreement is hereby amended to
amend and restate clause (h) thereof in its entirety to read as follows:
        “(h) the Performance Guarantor shall permit the “Senior Secured Leverage
Ratio” (as defined in the Specified Realogy Credit Agreement) on the last day of
any fiscal quarter to exceed the applicable ratio set forth in Section
6.10(a)(i), 6.10(b) or 6.10(c), as applicable, of the Realogy Credit Agreement
(as in effect on July 24, 2020, without giving effect to any subsequent
amendments), subject to the cure rights set forth in Section 8.03 of the
Specified Realogy Credit Agreement;”
3. Amendments to Note Purchase Agreement. Effective as of the date hereof, the
Note Purchase Agreement is hereby amended as follows:
(a) The definition of “Bail-In Action” set forth in Section 1.01 of the Note
Purchase Agreement is hereby amended and restated in its entirety to read as
follows:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.
(b) The definition of “Bail-In Legislation” set forth in Section 1.01 of the
Note Purchase Agreement is hereby amended and restated in its entirety to read
as follows:
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).
6

--------------------------------------------------------------------------------



(c) The definition of “Commitment Termination Date” set forth in Section 1.01 of
the Note Purchase Agreement is hereby amended to delete therefrom the reference
to “August 5, 2020” and to substitute therefor the date “June 4, 2021”.
(d) The definition of “Eurodollar Rate” set forth in Section 1.01 of the Note
Purchase Agreement is hereby amended and restated in its entirety to read as
follows:
“Eurodollar Rate” means, for any Eurodollar Tranche and the Eurodollar Tranche
Period therefor, a rate per annum equal to the London interbank offered rate for
deposits in United States dollars in an amount comparable to such Tranche and
for a period equal to such Eurodollar Tranche Period which appears on Reuters
Screen LIBOR01 Page (or any successor page) as of 11:00 a.m., London time, on
the related Eurodollar Determination Date, divided by the remainder of one minus
the Eurodollar Reserve Percentage applicable during such Eurodollar Tranche
Period, if any; provided, however, that the foregoing rate per annum shall in no
event be less than zero percent (0.0%). If such rate does not appear on Reuters
Screen LIBOR01 Page (or any successor page), the rate for such day will be
determined on the basis of the rates at which deposits in United States dollars
in an amount comparable to such Tranche and for a period equal to such
Eurodollar Tranche Period are offered to the related Managing Agent at
approximately 11:00 a.m., London time, on such Eurodollar Determination Date by
prime banks in the London interbank market.
(e) The definition of “Write-Down and Conversion Powers” set forth in Section
1.01 of the Note Purchase Agreement is hereby amended and restated in its
entirety to read as follows:
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
7

--------------------------------------------------------------------------------



(f) Section 1.01 of the Note Purchase Agreement is hereby amended to add the
following new definitions in the appropriate alphabetical order:
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Benchmark Replacement Conforming Changes” means, with respect to any
replacement index for the Eurodollar Rate pursuant to Section 2.12, any
technical, administrative or operational changes (including changes to the
definition of “Alternate Base Rate,” the definition of “Interest Period,” timing
and frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent decides may be appropriate
to reflect the adoption and implementation of such replacement index and to
permit the administration thereof by the Administrative Agent in a manner
substantially consistent with market practice (or, if the Administrative Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Administrative Agent determines that no
market practice for the administration of such replacement index exists, in such
other manner of administration as the Administrative Agent decides is reasonably
necessary in connection with the administration of this Agreement).
“Delayed Funding Amount” has the meaning set forth in Section 2.02(d).
“Delayed Funding Date” has the meaning set forth in Section 2.02(d).
“Delayed Funding Representation” has the meaning set forth in Section 2.02(d).
“Designated Delay Funding Purchaser” has the meaning set forth in Section
2.02(d).
“Funding Delay Notice” has the meaning set forth in Section 2.02(d).
“Governmental Body” means the Federal Reserve Board and/or the Federal Reserve
Bank of New York or any successor thereto.
“Non-Delayed Funding Amount” has the meaning set forth in Section 2.02(d).
“Originally Requested Funding Date” has the meaning set forth in Section
2.02(d).
8

--------------------------------------------------------------------------------



“Requested Increase” has the meaning set forth in Section 2.02(d).
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Specified Amortization Event” means any “Amortization Event” other than those
described in clauses (e), (j), (k), (l), (m), (n), (o) and (p).
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.
“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
(g) Section 2.02 of the Note Purchase Agreement is hereby amended to add the
following new clause (d) thereto immediately after the end of clause (c):
“(d) Funding Delay Option.
(i) Each Committed Purchaser shall have the right to deliver to the Issuer a
written representation and warranty (a “Delayed Funding Representation”) to the
effect that (x) charges relating to the “liquidity coverage ratio” under Basel
III have been and are being recognized on such Committed Purchaser’s interests
or obligations hereunder and (y) it is seeking a delayed funding option in
transactions similar to the transactions contemplated hereby. After delivery of
a Delayed Funding Representation to the Issuer, the Committed Purchaser shall be
a “Designated Delay Funding Purchaser.”
(ii) Each Designated Delay Funding Purchaser may, prior to 10:00 a.m. (New York
time) on the Business Day immediately following the date of receipt of an
Increase Request requesting a new Increase (a “Requested Increase”), deliver to
the Issuer, the Servicer and the Administrative Agent a notice (a “Funding Delay
Notice”) informing the Issuer, the Servicer and the Administrative Agent that
the Designated Delay Funding Purchaser has either (A) elected to delay funding
such Requested Increase or (B) elected to fund only a portion of such Requested
Increase on the originally requested funding date (the “Originally
9

--------------------------------------------------------------------------------



Requested Funding Date”) equal to the amount specified in such Funding Delay
Notice (such amount, the “Non-Delayed Funding Amount”) and to delay its funding
of the balance of such Requested Increase (such amount, the “Delayed Funding
Amount”).
(iii) If the Designated Delay Funding Purchaser timely delivers a Funding Delay
Notice with respect to a Requested Increase, the applicable Committed Purchaser
shall not be required to fund, on the Originally Requested Funding Date
therefor, such Requested Increase in an amount exceeding the specified
Non-Delayed Funding Amount, if applicable, but shall be required to advance to
the Issuer the Delayed Funding Amount on the date which is thirty-five (35) days
following the Originally Requested Funding Date (or, if such date is not a
Business Day, the immediately following Business Day) (such date, the “Delayed
Funding Date”) in accordance with Section 2.02(d)(iv). The Issuer may reduce the
amount of additional Receivables to be added to the Series 2011-1 Allocated
Adjusted Aggregate Receivable Balance on the Originally Requested Funding Date
by delivering to the Administrative Agent on or prior to the Originally
Requested Funding Date an updated Increase Request, and the actual funding of
the Non-Delayed Funding Amount shall take place on the later of (x) the
Originally Requested Funding Date and (y) the Business Day following the
delivery of such updated Loan Request.
(iv) If the conditions to any Increase described in Section 3.03 are satisfied
on the Originally Requested Funding Date in respect of any Delayed Funding
Amount and the conditions described in Section 3.04 are satisfied as of the
related Delayed Funding Date, there shall be no other conditions whatsoever to
the Designated Delay Funding Purchaser’s obligation to fund such Delayed Funding
Amount on the related Delayed Funding Date. The Issuer shall add additional
Receivables to the Series 2011-1 Allocated Adjusted Aggregate Receivable Balance
on the related Delayed Funding Date to the extent necessary to satisfy such
conditions by delivery to the Agent of an updated Increase Request.
(v) For the avoidance of doubt, a Delayed Funding Amount when extended shall be
an Increase for all purposes of this Agreement. As between each Conduit
Purchaser and its related Committed Purchaser, such Conduit Purchaser reserves
the right in its sole discretion to fund any Non-Delayed Funding Amount and/or
any Delayed Funding Amount.”
10

--------------------------------------------------------------------------------



(h) Article II of the Note Purchase Agreement is hereby amended to add the
following Section 2.12 thereto immediately after Section 2.11 thereof:
“Section 2.12. Successor Eurodollar Rate Index. If the Administrative Agent
determines (which determination shall be final and conclusive, absent manifest
error) or, solely in the cause of clause (ii) below, if the Required Managing
Agents notify the Administrative Agent (with a copy to the Issuer) that the
Required Managing Agents have determined (which determination shall be final and
conclusive, absent manifest error) that (i) (A) the circumstances set forth in
the second sentence of the definition of Eurodollar Rate have arisen and are
unlikely to be temporary, or (B) the circumstances set forth in the second
sentence of the definition of Eurodollar Rate have not arisen but (i) the
applicable supervisor or administrator (if any) of the Eurodollar Rate or a
Governmental Body having jurisdiction over the Administrative Agent has
published or made a public statement identifying the specific date after which
the Eurodollar Rate shall no longer be used for determining interest rates for
loans (either such date, a “Eurodollar Termination Date”), (ii)  a rate other
than the Eurodollar Rate has become a widely recognized benchmark rate for newly
originated loans in Dollars in the U.S. market, or (iii) a public statement or
publication of information was made by the regulatory supervisor for the
administrator (if any) of the Eurodollar Rate or a Governmental Body having
jurisdiction over the Administrative Agent has made a public statement that the
Eurodollar Rate is no longer representative, then the Administrative Agent may
(in consultation with the Issuer) choose a replacement index for the Eurodollar
Rate and make adjustments to applicable margins and related amendments to this
Agreement as referred to below such that, to the extent practicable, the all-in
interest rate based on the replacement index will be substantially equivalent to
the all-in Eurodollar Rate-based interest rate in effect prior to its
replacement.


(b)          The Administrative Agent and the Issuer shall enter into an
amendment to this Agreement to reflect the replacement index, the adjusted
margins and such other related amendments as may be appropriate, in the
discretion of the Administrative Agent, for the implementation and
administration of the replacement index-based rate.  Notwithstanding anything to
the contrary in this Agreement or the other Transaction Documents, including,
without limitation, Section 7.01, such amendment shall become effective without
any further action or consent of any other party to this Agreement at 5:00 p.m.
on the fifth (5th) Business Day after the date a draft of the amendment is
provided to the Managing Agents, unless the Administrative Agent receives, on or
before such fifth (5th) Business Day, a written notice from the Required
11

--------------------------------------------------------------------------------



Managing Agents stating that such Managing Agents object to such amendment. 


(c)           Selection of the replacement index, adjustments to the applicable
margins, and amendments to this Agreement (i) will be determined with due
consideration to the then-current market practices for determining and
implementing a rate of interest for newly originated loans in the United States
and loans converted from a Eurodollar Rate-based rate to a replacement
index-based rate, and (ii) may also reflect adjustments to account for (x) the
effects of the transition from the Eurodollar Rate to the replacement index and
(y) yield- or risk-based differences between the Eurodollar Rate and the
replacement index.


(d) In connection with the implementation of a replacement index, the
Administrative Agent (in consultation with the Issuer) will have the right to
make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Transaction
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.


(e)          Until an amendment reflecting a new replacement index in accordance
with this Section 2.12 is effective, each advance, conversion and renewal of a
Eurodollar Tranche will continue to bear interest with reference to the
Eurodollar Rate; provided, however, that if the Administrative Agent determines
(which determination shall be final and conclusive, absent manifest error) that
a Eurodollar Termination Date has occurred, then following the Eurodollar
Termination Date, all Eurodollar Tranches shall automatically be converted to
Base Rate Tranches until such time as an amendment reflecting a replacement
index and related matters as described above is implemented.   


(f)          Notwithstanding anything to the contrary contained herein, if at
any time the replacement index is less than zero, at such times, such index
shall be deemed to be zero for purposes of this Agreement.”


(i) Section 3.03 of the Note Purchase Agreement is hereby amended to amend and
restate clause (a) thereof in its entirety to read as follows:
“(a) Each of the representations and warranties of Cartus, CFC, the Issuer, the
Transferor, the Servicer, Realogy or the Indenture Trustee made in this
Agreement, the Indenture, the Series Supplement and each other Transaction
Document shall be true and correct in all material respects as of the Increase
Date as though made as of such time (except to the extent that they expressly
relate to an earlier or later time);”
12

--------------------------------------------------------------------------------



(j) Article III of the Note Purchase Agreement is hereby amended to add the
following Section 3.04 thereto immediately after Section 3.03 thereof:
SECTION 3.04. Conditions Precedent to Funding each Delayed Funding Amount. The
funding of any Delayed Funding Amount under this Agreement shall be subject to
the satisfaction, as of the applicable Delayed Funding Date, of each of the
following conditions:
(a) Each of the representations and warranties of Cartus, CFC, the Issuer, the
Transferor, the Servicer, Realogy or the Indenture Trustee made in this
Agreement, the Indenture, the Series Supplement and each other Transaction
Document shall be true and correct in all material respects as of the Delayed
Funding Date as though made as of such time (except to the extent that they
expressly relate to an earlier or later time);
(b) No Specified Amortization Event, Servicer Default (other than pursuant to
clause (g) of the definition thereof) or Event of Default or event that with the
giving of notice or lapse of time or both would constitute such a Specified
Amortization Event, Servicer Default or Event of Default shall have occurred and
be continuing (before and after giving effect to such Increase);
(c) Immediately after giving effect to such Increase, no Series 2011-1 Asset
Amount Deficiency shall exist and be continuing; and
(d) Each of this Agreement, the Series Supplement, the Series 2011-1 Notes and
each other Transaction Document shall remain in full force and effect.
(k) Section 7.14 of the Note Purchase Agreement is hereby amended and restated
in its entirety to read as follows:
“SECTION 7.14.  Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Transaction
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Affected
Financial Institution arising under any Transaction Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
13

--------------------------------------------------------------------------------





(b)the effects of any Bail-in Action on any such liability, including, if
applicable:


(i)a reduction in full or in part or cancellation of any such liability;


(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Transaction Document; or


(iii)the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.”


(1)Schedule II to the Note Purchase Agreement is hereby amended and restated in
its entirety in the form attached hereto as Exhibit A.
4. Waiver of Delivery. Each of the Managing Agents signatory hereto waives any
prior notice or delivery requirement set forth in the Transaction Documents with
respect to this Amendment (including, without limitation, pursuant to Section
10.02 of the Master Indenture and Sections 2.05(a) and 2.11 of the Note Purchase
Agreement).
5. Further Assurances. The Issuer hereby reaffirms its agreements and
obligations under Section 3.04 of the Master Indenture and Clause 6 of the Deed
of Charge dated 16 December 2011 between the Issuer and the Indenture Trustee
(the “Deed of Charge”), including, without limitation, with respect to the
Charged Property (as defined in the Deed of Charge).


6. Conditions Precedent. This Amendment shall be effective upon (a) the
Indenture Trustee’s receipt of counterparts to (i) this Amendment and (ii) that
certain Renewal Fee Letter, dated the date hereof (the “Renewal Fee Letter”), by
and between the Issuer and each Managing Agent, in each case, duly executed by
each of the parties thereto, (b) the Issuer’s payment of all fees required to be
paid on or prior to the date hereof in accordance with the Renewal Fee Letter in
accordance with the terms thereof and (c) the Issuer’s payment and/or
reimbursement, to the extent invoiced, of the Administrative Agent’s, each
Managing Agent’s and each Purchaser’s reasonable costs and expenses incurred in
connection with this Amendment and the other Transaction Documents.
14

--------------------------------------------------------------------------------



7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK, INCLUDING §5-1401 OF
THE NEW YORK GENERAL OBLIGATIONS LAW, BUT OTHERWISE WITHOUT REGARD TO CONFLICT
OF LAWS PRINCIPLES.
8. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement.
9. References to and Effect on Affected Documents. On and after the date hereof:
(i) all references in any Affected Document to “this Agreement,” “hereof,”
“herein” or words of similar effect referring to such Affected Document shall be
deemed to be references to such Affected Document as amended by this Amendment;
(ii) each reference in any of the Affected Documents to any other Affected
Document and each reference in any of the other Transaction Documents among the
parties hereto to any of the Affected Documents shall each mean and be a
reference to such Affected Document as amended by this Amendment; and (iii) each
reference in any Transaction Document among the parties hereto to any of the
terms or provisions of an Affected Document which are redefined or otherwise
modified hereby shall mean and be a reference to such terms or provisions as
redefined or otherwise modified by this Amendment; provided, that,
notwithstanding the foregoing or any other provisions of this Amendment, the
amendments contained in this Amendment shall not be effective to (x) modify on a
retroactive basis any representations or warranties previously made under any
Affected Document with respect to Receivables transferred or purported to have
been transferred prior to the date hereof, which representations and warranties
shall continue to speak as of the dates such Receivables were transferred and
based on the terms and provisions of the Affected Documents as in effect at such
time or (y) otherwise modify the terms of any transfer or purported transfer of
any Receivable transferred or purported to be transferred pursuant to an
Affected Document prior to the date hereof.
10. Reaffirmation of Performance Guaranty. Effective as of the date hereof,
Realogy, in its capacity as the Performance Guarantor under the Performance
Guaranty, hereby consents to this Amendment and acknowledges and agrees that the
Performance Guaranty remains in full force and effect is hereby reaffirmed,
ratified and confirmed.
11. No Waiver. This Amendment shall not be deemed, either expressly or
impliedly, to waive, amend or supplement any provision of the Affected Documents
other than as set forth herein, each of which Affected Documents, as modified
hereby, remains in full force and effect and is hereby reaffirmed, ratified and
confirmed.
12. Issuer Representations re: Outstanding Series. As of the date hereof, the
Issuer represents and warrants that the Series 2011-1 Notes are the only Notes
outstanding under the Master Indenture.
15

--------------------------------------------------------------------------------



13. Increase and Reduction to the Series Outstanding Amount. As of the date
hereof, the applicable Purchasers shall assign and, accept assignment of, as
applicable, such ratable portion of the Series Outstanding Amount such that each
Purchaser shall, following such assignment and acceptance, maintain a ratable
share of the Series Outstanding Amount equivalent to its Commitment, as amended
hereby. For any such assignment and acceptance that requires a payment to
CA-CIB’s Purchaser Group, payment shall be made to the account listed on Exhibit
B hereto.
[SIGNATURE PAGES FOLLOW]


16


--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized as of the date first above
written.




CARTUS CORPORATION




By:__/s/ Eric J. Barnes____________
Name: Eric J. Barnes
Title: SVP, CFO




CARTUS FINANCIAL CORPORATION




By:__/s/ Eric J. Barnes____________
Name: Eric J. Barnes
Title: SVP, CFO




APPLE RIDGE SERVICES CORPORATION




By:__/s/ Eric J. Barnes____________
Name: Eric J. Barnes
Title: SVP, CFO




APPLE RIDGE FUNDING LLC


By:__/s/ Eric J. Barnes____________
Name: Eric J. Barnes
Title: SVP, CFO




REALOGY GROUP LLC




By:___/s/_Charlotte C. Simonelli_______
Name: Charlotte C. Simonelli
Title: Executive Vice President,
Chief Financial Officer and Treasurer




Signature Page to Fifteenth Omnibus Amendment



--------------------------------------------------------------------------------



U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee, Paying Agent,
Authentication Agent and Transfer Agent and Registrar




By:___/s/_ Brian Giel________________
Name: Brian Giel
Title: Vice President




CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as Administrative Agent and a
Managing Agent


By:_/s/ Kostantina Kourmpetis_________________
Name: Kostantina Kourmpetis
Title: Managing Director




By:_/s/_Michael Guarda_____________________
Name: Michael Guarda
Title: Managing Director





THE BANK OF NOVA SCOTIA, as a Managing Agent




By:_ /s/ Douglas Noe_______________________
Name: Douglas Noe
Title: Managing Director




BARCLAYS BANK PLC, as a Managing Agent




By:_/s/ David Hufnagel______________________
Name: David Hufnagel
Title: Director

Signature Page to Fifteenth Omnibus Amendment


--------------------------------------------------------------------------------



EXHIBIT A


SCHEDULE II
PURCHASER GROUP INFORMATION

Managing AgentConduit Purchaser(s)Committed Purchaser(s)CommitmentPurchaser
Group LimitTypeCrédit Agricole Corporate and Investment Bank
Atlantic Asset Securitization LLC


Crédit Agricole Corporate and Investment Bank$76,000,000$76,000,000CP Funding
Purchaser GroupThe Bank of Nova ScotiaLiberty Street Funding LLCThe Bank of Nova
Scotia$62,000,000$62,000,000
CP Funding Purchaser Group


Barclays Bank PLCSheffield Receivables Company LLCSheffield Receivables Company
LLC$62,000,000$62,000,000CP Funding Purchaser GroupTOTAL$200,000,000$200,000,000




